In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-436V
                                          UNPUBLISHED


    MARYAM EBRAHIMI,                                            Chief Special Master Corcoran

                         Petitioner,                            Filed: March 31, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


Anne Carrion Toale, Maglio Christopher & Toale, PA, Sarasota, FL, for Petitioner.

Mitchell Jones, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES 1

       On April 15, 2020, Maryam Ebrahimi filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barre Syndrome (“GBS”) as
a result of her February 11, 2019 influneza (“flu”) vaccination. See Petition at 1-4. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

        On December 14, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for GBS. On March 30, 2022, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $218,769.80
(representing compensation for pain and suffering in the amount of $195,000.00, past
unreimbursable expenses in the amount of $148.80, future expenses in the amount of
$6,500.00, and past lost wages in the amount of $17,121.00) and funds to satisfy the

1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
State of Colorado’s Medicaid lien in the amount of $54,408.51. Proffer at 1-3. In the
Proffer, Respondent represented that Petitioner agrees with the proffered award. Id.
Based on the record as a whole, I find that Petitioner is entitled to an award as stated in
the Proffer.

     Pursuant to the terms stated in the attached Proffer, I award the following
compensation:


    A. A lump sum payment of $218,769.80 (representing compensation for pain
       and suffering in the amount of $195,000.00, past unreimbursable expenses
       in the amount of $148.80, future expenses in the amount of $6,500.00, and
       past lost wages in the amount of $17,121.00) in the form of a check payable
       to Petitioner; and

    B. A lump sum payment of $54,408.51, representing compensation for
       satisfaction of the State of Colorado Medicaid lien, in the form of a check
       payable jointly to Petitioner and:

                    Colorado Department of Health Care Policy and Financing
                             333 W. Hampden Avenue, Suite # 425
                                    Englewood, CO 80110
                                    Re: Maryam Ebrahimi
                                   Medicaid ID No. O232345

         Petitioner agrees to endorse the check to the Colorado Department of Health Care
         Policy and Financing for satisfaction of the Medicaid lien. This amount represents
         compensation for all damages that would be available under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision. 3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS
___________________________________
                                    )
MARYAM EBRAHIMI,                    )
                                    )
       Petitioner,                  )    No. 20-436V
                                    )    Chief Special Master Corcoran
              v.                    )    ECF
                                    )
SECRETARY OF HEALTH                 )
AND HUMAN SERVICES,                 )
                                    )
       Respondent.                  )
___________________________________ )

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On April 15, 2020, Maryam Ebrahimi (“petitioner”) filed a petition for compensation

under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34

(“Vaccine Act” or “Act”), alleging that she suffered Guillain-Barré Syndrome (“GBS”)

following the administration of an influenza vaccine she received on February 11, 2019. Petition

at 1. On December 10, 2020, the Secretary of Health and Human Services (“respondent”) filed a

Rule 4(c) Report indicating that this case is appropriate for compensation under the terms of the

Act for a GBS Table injury, and on December 14, 2020, the Chief Special Master issued a

Ruling on Entitlement finding petitioner entitled to compensation. ECF Nos. 24, 28.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $195,000.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.
       B.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents that she incurred past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $148.80. See 42 U.S.C. § 300aa-

15(a)(1)(B). Petitioner agrees.

       C.      Future Vaccine-Related Expenses

       Evidence supplied by petitioner documents that she will incur future expenses related to

her vaccine-related injury. Respondent proffers that petitioner should be awarded future

expenses in the amount of $6,500. See 42 U.S.C. § 300aa-15(a)(1)(A). Petitioner agrees.

       D.      Lost Wages

       Evidence supplied by petitioner documents that she incurred past lost wages related to

her vaccine-related injury. Respondent proffers that petitioner should be awarded past lost

wages in the amount of $17,121.00. See 42 U.S.C. § 300aa-15(a)(3)(A). Petitioner agrees.

       E.      Medicaid Lien

       Respondent proffers that petitioner should be awarded funds to satisfy the State of

Colorado’s Medicaid lien in the amount of $54,408.51, which represents full satisfaction of any

right of subrogation, assignment, claim, lien, or cause of action the State of Colorado may have

against any individual as a result of any Medicaid payments the State of Colorado has made to or

on behalf of petitioner from the date of her eligibility for benefits through the date of judgment in

this case as a result of her alleged vaccine-related injury suffered on or about February 11, 2019

under Title XIX of the Social Security Act.

       The above amounts represent all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees



                                                 2
II.    Form of the Award

       The parties recommend that compensation provided to petitioner should be made through

two lump sum payments described below, and request that the Chief Special Master’s decision

and the Court’s judgment award the following: 1

       A.      A lump sum payment of $218,769.80 in the form of a check payable to
               petitioner; and

       B.      A lump sum payment of $54,408.51, representing compensation for
               satisfaction of the State of Colorado Medicaid lien, in the form of a check
               payable jointly to petitioner and:

                   Colorado Department of Health Care Policy and Financing
                            333 W. Hampden Avenue, Suite # 425
                                   Englewood, CO 80110
                                   Re: Maryam Ebrahimi
                                 Medicaid ID No. O232345

       Petitioner agrees to endorse the check to the Colorado Department of Health Care Policy

and Financing for satisfaction of the Medicaid lien.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Principal Deputy Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              TRACI R. PATTON
                                              Assistant Director
                                              Torts Branch, Civil Division
1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.
                                                 3
                        /s/ Mitchell H. Jones
                        MITCHELL H. JONES
                        Trial Attorney
                        Torts Branch, Civil Division
                        U.S. Department of Justice
                        P.O. Box 146
                        Benjamin Franklin Station
                        Washington, D.C. 20044-0146
                        Tel: (202) 305-1748
                        mitchell.jones@usdoj.gov

DATED: March 30, 2022




                          4